Exhibit 10.2 [Published CUSIP Number:] $2,500,000,000 CREDIT AGREEMENT Dated as of December 27, 2007 among COMMSCOPE, INC., as the Borrower, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and The Other Lenders Party Hereto BANC OF AMERICA SECURITIES LLC, and WACHOVIA CAPITAL MARKETS, LLC, as Joint Lead Arrangers and Joint Bookrunners WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent and JPMORGAN CHASE BANK, N.A., MIZUHO CORPORATE BANK, LTD. and CALYON NEW YORK BRANCH, as Co-Documentation Agents Cahill Gordon & Reindel llp 80 Pine Street New York, New York 10005 (212) 701-3000 TABLE OF CONTENTS SectionPage ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms. 1 1.02 Other Interpretive Provisions. 39 1.03 Accounting Terms. 40 1.04 Rounding. 41 1.05 Times of Day. 41 1.06 Letter of Credit Amounts. 41 1.07 Currency Equivalents Generally. 41 1.08 Additional Alternative Currencies. 42 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 2.01 The Loans. 42 2.02 Borrowings, Conversions and Continuations of Loans. 43 2.03 Letters of Credit. 45 2.04 Swing Line Loans. 55 2.05 Prepayments. 58 2.06 Termination or Reduction of Commitments. 62 2.07 Repayment of Loans. 63 2.08 Interest. 65 2.09 Fees. 66 2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate. 66 2.11 Evidence of Debt. 67 2.12 Payments Generally; Administrative Agent’s Clawback. 68 2.13 Sharing of Payments by Lenders. 70 2.14 Increase in Commitments. 71 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. 73 3.02 Illegality. 75 3.03 Inability to Determine Rates. 76 3.04 Increased Costs; Reserves on Eurodollar Rate Loans. 76 3.05 Compensation for Losses. 78 3.06 Mitigation Obligations; Replacement of Lenders. 78 3.07 Survival. 79 ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 4.01 Conditions of Initial Credit Extension. 79 4.02 Conditions to All Other Credit Extensions. 86 ARTICLE V REPRESENTATIONS AND WARRANTIES 5.01 Existence, Qualification and Power. 87 5.02 Authorization; No Contravention. 88 5.03 Governmental Authorization; Other Consents. 88 5.04 Binding Effect. 89 5.05 Financial Statements; No Material Adverse Effect. 89 5.06 Litigation. 90 5.07 No Default. 90 5.08 Ownership of Property; Liens; Investments. 91 5.09 Environmental Matters. 92 5.10 Insurance. 93 5.11 Taxes. 93 5.12 ERISA Compliance. 93 5.13 Subsidiaries; Equity Interests; Loan Parties. 94 5.14 Margin Regulations; Investment Company Act. 95 5.15 Disclosure. 95 5.16 Compliance with Laws. 95 5.17 Intellectual Property; Licenses, Etc. 96 5.18 Solvency. 96 5.19 Labor Matters. 96 5.20 Collateral Documents. 96 5.21 Anti-Terrorism Law. 98 ARTICLE VI AFFIRMATIVE COVENANTS 6.01 Financial Statements. 99 6.02 Certificates; Other Information. 100 6.03 Notices. 103 6.04 Payment of Obligations. 104 6.05 Preservation of Existence, Etc. 104 6.06 Maintenance of Properties, Etc. 104 6.07 Maintenance of Insurance. 106 6.08 Compliance with Laws. 107 6.09 Books and Records. 107 6.10 Inspection Rights. 107 6.11 Use of Proceeds. 107 6.12 Covenant to Guarantee Obligations and Give Security. 107 6.13 Further Assurances. 109 6.14 Employee Benefits. 110 6.15 Compliance with Environmental Laws. 111 6.16 Information Regarding Collateral and Loan Documents. 111 6.17 Compliance with Terms of Leaseholds. 112 6.18 Interest Rate Protection. 112 6.19 Material Contracts. 112 6.20 Properties Designated for Sale. 112 ARTICLE VII NEGATIVE COVENANTS 7.01 Liens. 114 7.02 Indebtedness. 116 7.03 Investments. 118 7.04 Fundamental Changes. 121 7.05 Dispositions. 121 7.06 Restricted Payments. 123 7.07 Change in Nature of Business. 124 7.08 Transactions with Affiliates. 124 7.09 Burdensome Agreements. 125 7.10 Use of Proceeds. 125 7.11 Financial Covenants. 125 7.12 Capital Expenditures. 126 7.13 Prepayments of Other Indebtedness; Modifications of Organization Documents and Other Documents, Etc. 126 7.14 Accounting Changes. 127 7.15 Inactive Subsidiaries. 127 7.16 No Further Negative Pledge. 127 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.01 Events of Default. 128 8.02 Remedies upon Event of Default. 130 8.03 Application of Funds. 131 ARTICLE IX ADMINISTRATIVE AGENT 9.01 Appointment and Authority. 132 9.02 Rights as a Lender. 133 9.03 Exculpatory Provisions. 133 9.04 Reliance by Administrative Agent. 134 9.05 Delegation of Duties. 134 9.06 Resignation of Administrative Agent. 135 9.07 Non-Reliance on Administrative Agent and Other Lenders. 136 9.08 No Other Duties, Etc. 136 9.09 Administrative Agent May File Proofs of Claim. 136 9.10 Collateral and Guaranty Matters. 137 9.11 Withholding Tax. 138 ARTICLE X MISCELLANEOUS 10.01 Amendments, Etc. 138 10.02 Notices; Effectiveness; Electronic Communications. 140 10.03 No Waiver; Cumulative Remedies. 142 10.04 Expenses; Indemnity; Damage Waiver. 143 10.05 Payments Set Aside. 145 10.06 Successors and Assigns. 145 10.07 Treatment of Certain Information; Confidentiality. 150 10.08 Right of Setoff. 151 10.09 Interest Rate Limitation. 151 10.10 Counterparts; Integration; Effectiveness. 152 10.11 Survival of Representations and Warranties. 152 10.12 Severability. 152 10.13 Replacement of Lenders. 152 10.14 Governing Law; Jurisdiction; Etc. 153 10.15 Waiver of Jury Trial. 154 10.16 No Advisory or Fiduciary Responsibility. 155 10.17 USA PATRIOT Act Notice. 155 10.18 ENTIRE AGREEMENT. 155 10.19 Lender Addendum. 156 SIGNATURESS-1 SCHEDULES 2.03 Existing Acquired Business Letters of Credit and Existing Borrower Letters of Credit 4.01(a)(v) Local Counsels 4.01(a)(xii)(C) Mortgage Policy Amounts 4.01(a)(xiii) Leased Property 5.06 Litigation 5.10 Insurance 5.17 Intellectual Property Matters 7.01(b) Existing Liens 7.02(d) Existing Indebtedness 7.03(e) Existing Investments 7.05 (j) Specified Permitted Dispositions 7.05 (l) Additional Specified Permitted Dispositions 7.08 Existing Transactions with Affiliates 7.09 Existing Burdensome Agreements 7.13(a) Specified Prepayments 10.02 Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of A Loan Notice B Swing Line Loan Notice C-1 Term A Note C-2 Term B Note C-3 Revolving Credit Note D Compliance Certificate E Assignment and Assumption F Guaranty G Security Agreement H Mortgage I-1 Perfection Certificate I-2 Perfection Certificate Supplement J-1 Opinion Matters- Counsel to Loan Parties J-2 Opinion Matters- Special New York Counsel to Loan Parties J-3 Opinion Matters- General Counsel to Borrower and its Subsidiaries J-4 Opinion Matters- Assistant General Counsel to Acquired Business and its Subsidiaries J-5 Opinion Matters - California and Illinois Counsel to Certain Subsidiaries of the Acquired Business J-6 Opinion Matters - Local Real Estate Counsel to Loan Parties K Intercompany Note L Landlord Access Agreement M Lender Addendum CREDIT AGREEMENT This CREDIT AGREEMENT (“Agreement”) is entered into as of December27, 2007 among COMMSCOPE, INC., a Delaware corporation (the “Borrower”), each lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. PRELIMINARY STATEMENTS: Pursuant to the Agreement and Plan of Merger dated June 26, 2007 (including all schedules and exhibits thereto, the “Acquisition Agreement”) among the Borrower, DJRoss, Inc., a Delaware corporation and an indirect Wholly-Owned Subsidiary of the Borrower (“Merger Sub”), and Andrew Corporation, a Delaware corporation (the “Acquired Business”), Merger Sub will merge with and into the Acquired Business (the “Acquisition”), with the Acquired Business surviving such merger as an indirect Wholly-Owned Subsidiary of the Borrower. The proceeds of the borrowings hereunder will be used to fund the Transaction and provide ongoing working capital and for other general corporate purposes of the Borrower and its Subsidiaries. The Borrower has requested that (i) the Revolving Credit Lenders provide Revolving Credit Commitments of $400,000,000 in the aggregate to be available for Revolving Credit Loans; (ii) the Term A Lenders make Term A Loans in the amount of $750,000,000 on the Closing Date; (iii) the Term B Lenders make Term B Loans in the amount of $1,350,000,000 on the Closing Date; and (iv) the L/C Issuer issue letters of credit for the account of the Borrower. The Lenders have indicated their willingness to lend and the L/C Issuer has indicated its willingness to issue letters of credit, in each case, on the terms and subject to the conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01.Defined Terms. As used in this Agreement, the following terms shall have the meanings set forth below: “Acquired Business” has the meaning specified in the Preliminary Statements. “Acquired Business Convertible Subordinated Notes” means the 3-1/4% convertible subordinated notes of the Acquired Business due 2013 outstanding on the date hereof. “Acquired EBITDA” means, with respect to any Person or business acquired in a Permitted Acquisition for any period, (i) the Consolidated EBITDA for such Person or business (determined using such definition as if references to the Borrower and its Subsidiaries therein were to such Person or business acquired) prior to the date of acquisition and during such period plus or minus (ii) without duplication of any cost savings or additional costs already reflected in clause (i) or Consolidated EBITDA of the Borrower, the Pro Forma Adjustments. “Acquired Indebtedness” means (1) with respect to any Person that becomes a Subsidiary after the Closing Date, Indebtedness of such Person and its Subsidiaries existing at the time such Person becomes a Subsidiary that was not incurred in connection with, or in contemplation of, such Person becoming a Subsidiary and (2) with respect to the Borrower or any Subsidiary, any Indebtedness of a Person (other than the Borrower or a Subsidiary) existing at the time such Person is merged with or into the Borrower or a Subsidiary, or Indebtedness expressly assumed by the Borrower or any Subsidiary in connection with the acquisition of an asset or assets from another Person, which Indebtedness was not, in any case, incurred by such other Person in connection with, or in contemplation of, such merger or acquisition. “Acquisition” has the meaning specified in the Preliminary Statements. “Acquisition Agreement” has the meaning specified in the Preliminary Statements. “Acquisition Consideration” means the total cash and noncash consideration (including the fair market value of all Equity Interests issued or transferred to the sellers thereof, all indemnities, earnouts and other contingent payment obligations to, and the aggregate amounts paid or to be paid under noncompete, consulting and other affiliated agreements with, the sellers thereof, and all assumptions of debt, liabilities and other obligations in connection therewith) paid by the Borrower or any of its Subsidiaries in connection with a purchase or other acquisition subject to Section 7.03(g). “Administrative Agent” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 10.02, or such other address or account as the Administrative Agent may from time to time notify to the Borrower and the Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Aggregate Commitments” means the Commitments of all the Lenders. “Agreement” means this Credit Agreement. “Alternative Currency” means each currency (other than Dollars) that is approved in accordance with Section1.08. “Alternative Currency Equivalent” means, as to any amount denominated in Dollars as of any date of determination, the amount of the applicable Alternative Currency that could be purchased with such amount of Dollars based upon the Spot Rate. “Anti-Terrorism Laws” has the meaning specified in Section 5.21(a). “Applicable ECF Sweep Percentage” means, for any fiscal year, (a) 50% if the Consolidated Leverage Ratio as of the last day of such fiscal year is greater than or equal to 2.50:1.00 and (b) 25% if the Consolidated Leverage Ratio as of the last day of such fiscal year is less than 2.50:1.00. “Applicable Equity Sweep Percentage” means, with respect to any issuance or sale of Equity Interests (other than an Excluded Issuance), (a) 50% if the Consolidated Leverage Ratio as of the last day of the Measurement Period is greater than or equal to 2.50:1.00 and (b) 25% if the Consolidated Leverage Ratio as of the last day of the Measurement Period is less than 2.50:1.00. “Applicable Fee Rate” means (i) from the Closing Date to the date on which the Administrative Agent receives a Compliance Certificate pursuant to Section 6.02(b) for the first fiscal quarter commencing after the Closing Date, 0.50% per annum and (ii) thereafter, the applicable percentage per annum set forth below determined by reference to the Consolidated Leverage Ratio as set forth in the most recent Compliance Certificate received by the Administrative Agent pursuant to Section 6.02(b): Pricing Level Consolidated Leverage Ratio Applicable Fee Rate 1 <2.75:1.00 0.375% 2 ≥2.75:1.00 0.500% Any increase or decrease in the Applicable Fee Rate resulting from a change in the Consolidated Leverage Ratio shall become effective as of the first Business Day immediately following the date a Compliance Certificate is delivered pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate is not delivered when due in accordance with such Section, then Pricing Level 2 shall apply in respect of the Applicable Fee Rate as of the first Business Day after the date on which such Compliance Certificate was required to have been delivered until the Business Day after the date on which it is actually delivered. “Applicable Percentage” means (a) in respect of the Term A Facility, with respect to any Term A Lender at any time, the percentage (carried out to the ninth decimal place) of the Term A Facility represented by (i) on or prior to the Closing Date, such Term A Lender’s Term A Commitment at such time and (ii) thereafter, the principal amount of such Term A Lender’s Term A Loans at such time, (b) in respect of the Term B Facility, with respect to any Term B Lender at any time, the percentage (carried out to the ninth decimal place) of the Term B Facility represented by (i) on or prior to the Closing Date, such Term B Lender’s Term B Commitment at such time and (ii) thereafter, the principal amount of such Term B Lender’s Term B Loans at such time and (c) in respect of the Revolving Credit Facility, with respect to any Revolving Credit Lender at any time, the percentage (carried out to the ninth decimal place) of the Revolving Credit Facility represented by such Revolving Credit Lender’s Revolving Credit Commitment at such time.If the commitment of each Revolving Credit Lender to make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have expired, then the Applicable Percentage of each Revolving Credit Lender in respect of the Revolving Credit Facility shall be determined based on the Applicable Percentage of such Revolving CreditLender in respect of the Revolving Credit Facility most recently in effect, giving effect to any subsequent assignments.The initial Applicable Percentage of each Lender in respect of each Facility is set forth opposite the name of such Lender on ScheduleI to the Lender Addendum executed and delivered by such Lender or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable. “Applicable Rate” means (a)in respect of the Term A Loans and the Revolving Credit Loans, (i) from the Closing Date to the date on which the Administrative Agent receives a Compliance Certificate pursuant to Section 6.02(b) for the first fiscal quarter commencing after the Closing Date, 1.25%per annum for Base Rate Loans and 2.25% per annum for Eurodollar Rate Loans and (ii) thereafter, the applicable percentage per annum set forth below determined by reference to the Consolidated Leverage Ratio as set forth in the most recent Compliance Certificate received by the Administrative Agent pursuant to Section 6.02(b): Applicable Rate for Term A Loans and Revolving Loans Pricing Level Consolidated Leverage Ratio Eurodollar Rate Loans Base Rate Loans 1 < 1.75:1.00 1.75% 0.75% 2 ≥ 1.75:1:00 and < 2.75:1.00 2.00% 1.00% 3 ≥ 2.75:1.00 2.25% 1.25% and (b) in respect of the Term B Loans, 1.50% per annum for Base Rate Loans and 2.50% per annum for Eurodollar Rate Loans. Any increase or decrease in the Applicable Rate for Term A Loans and Revolving Credit Loans resulting from a change in the Consolidated Leverage Ratio shall become effective as of the first Business Day immediately following the date a Compliance Certificate is delivered pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate is not delivered when due in accordance with such Section, then Pricing Level 3 shall apply in respect of the Term A Loans and the Revolving Credit Loans as of the first Business Day after the date on which such Compliance Certificate was required to have been delivered until the Business Day after the date on which it is actually delivered.Notwithstanding anything to the contrary contained in this definition, the determination of the Applicable Rate for any period shall be subject to the provisions of Section 2.10(b). “Applicable Revolving Credit Percentage” means, with respect to any Revolving Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage in respect of the Revolving Credit Facility at such time. “Applicable Time” means, with respect to any borrowings and payments in any Alternative Currency, the local time in the place of settlement for such Alternative Currency as may be determined by the Administrative Agent or the L/C Issuer, as the case may be, to be necessary for timely settlement on the relevant date in accordance with normal banking procedures in the place of payment. “Appropriate Lender” means, at any time, (a) with respect to either the Term A Facility, the Term B Facility or the Revolving Credit Facility, a Lender that has a Commitment with respect to such Facility or holds a Term A Loan, a Term B Loan or a Revolving Credit Loan, respectively, at such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders. “Approved Fund” means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “Arrangers” means Banc of America Securities LLC and Wachovia Capital Markets, LLC, in their capacity as joint lead arrangers and joint bookrunners. “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another or two or more Approved Funds managed by the same investment advisor. “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an Eligible Assignee (with the consent of any party whose consent is required by Section 10.06(b)), and accepted by the Administrative Agent, in substantially the form of Exhibit E or any other form approved by the Administrative Agent. “Attributable Indebtedness” means, on any date, (a) in respect of any Capitalized Lease of any Person, the capitalized amount thereof that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized amount of the remaining lease or similar payments under the relevant lease or other applicable agreement or instrument that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP if such lease or other agreement or instrument were accounted for as a Capitalized Lease and (c) all Synthetic Debt of such Person. “Audited Financial Statements” means (i) the audited consolidated balance sheets of the Borrower and its Subsidiaries as of December 31, 2006 and 2005, and the related consolidated statements of income or operations, shareholders’ equity and cash flows for the fiscal years then ended, including the notes thereto and (ii) the audited consolidated balance sheets of the Acquired Business and its Subsidiaries as of September 30, 2007 and 2006, and the related consolidated statements of income or operations, shareholders’ equity and cash flows for the fiscal years then ended, including the notes thereto. “Availability Period” means the period from and including the Closing Date to the earliest of (i) the Maturity Date for the Revolving Credit Facility, (ii) the date of termination of the Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of termination of the commitment of each Revolving Credit Lender to make Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02. “Available Basket Amount” means (i) the sum of the aggregate Net Cash Proceeds received by the Borrower after the Closing Date from the sale or issuance of its Equity Interests (other than Excluded Issuances and other than Disqualified Equity Interests) minus (ii) the aggregate amount of Loans required to be prepaid pursuant to Section 2.05(b)(iii)minus (iii) the aggregate amount of Investments made pursuant to Section 7.03(c), (g), (h) or (i) (without duplication) in reliance, in whole or in part, on the Available Basket Amount. “Bailee Letter” has the meaning assigned thereto in the Security Agreement. “Bank of America” means Bank of America, N.A. and its successors. “Base Rate” means for any day a fluctuating rate per annum equal to the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for such day as publicly announced from time to time by Bank of America as its “prime rate.”The “prime rate” is a rate set by Bank of America based upon various factors including Bank of America’s costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above, or below such announced rate.Any change in such rate announced by Bank of America shall take effect at the opening of business on the day specified in the public announcement of such change. “Base Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term B Loan that bears interest based on the Base Rate. “Board of Directors” means, with respect to any Person, (i)in the case of any corporation, the board of directors of such Person, (ii)in the case of any limited liability company, the board of managers or managing member of such Person, (iii)in the case of any partnership, the Board of Directors of the general partner of such Person and (iv)in any other case, the functional equivalent of the foregoing. “Borrower” has the meaning specified in the introductory paragraph hereto. “Borrower Convertible Subordinated Debentures” means the 1% convertible subordinated debentures of the Borrower due 2024 outstanding on the date hereof. “Borrower Materials” has the meaning specified in Section 6.02. “Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term A Borrowing or a Term B Borrowing, as the context may require. “Business Day” means any day other than a Saturday, Sunday or other day on which commercial banks are authorized to close under the Laws of, or are in fact closed in, the state where the Administrative Agent’s Office is located and, if such day relates to any Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits are conducted by and between banks in the London interbank eurodollar market. “Capital Expenditures” means, with respect to any Person for any period, any expenditure in respect of the purchase or other acquisition of any fixed or capital asset that is required to be included as an addition to property, plant or equipment as reflected on a consolidated balance sheet of such Person prepared in accordance with GAAP; provided that Capital Expenditures shall exclude (i)normal replacements and maintenance which are properly charged to current operations, (ii) the purchase price of equipment that is purchased simultaneously with the trade-in of existing equipment or the cost of purchase, repair or restoration financed with insurance or condemnation proceeds, except to the extent of the gross amount by which such purchase price or purchase, repair or restoration cost exceeds the credit granted by the seller of such equipment for the equipment being traded in at such time or the amount of such insurance or condemnation proceeds, as the case may be, (iii)expenditures that constitute a reinvestment of the Net Cash Proceeds of any event described in Section 2.05(b)(ii) or 2.05(b)(v), or (iv)expenditures that constitute a portion of the consideration in a Permitted Acquisition. “Capitalized Leases” means all leases that have been or should be, in accordance with GAAP, recorded as capitalized leases, and the amount of such obligations shall be the capitalized amount thereof determined in accordance with GAAP. “Cash Collateralize” has the meaning specified in Section 2.03(g). “Cash Equivalents” means any of the following: (a)readily marketable obligations issued or directly and fully guaranteed or insured by the United States of America or any agency or instrumentality thereof having maturities of not more than one year from the date of acquisition thereof; provided that the full faith and credit of the United States of America is pledged in support thereof; (b)direct obligations of any State of the United States of America or any political subdivision of any such State or public instrumentality thereof maturing within one year after the date of acquisition thereof and having, at the time of acquisition, one of the two highest ratings obtainable from S&P or Moody’s; (c)time deposits with, or insured certificates of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized under the laws of the United States of America, any state thereof or the District of Columbia or is the principal banking subsidiary of a bank holding company organized under the laws of the United States of America, any state thereof or the District of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the parent of which issues) commercial paper rated at least “Prime-l” (or the then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, and (iii) has combined capital and surplus of at least $1,000,000,000, in each case with maturities of not more than 90 days from the date of acquisition thereof; (d)commercial paper issued by any Person organized under the laws of the United States of America, maturing within six months from the date of acquisition and, at the time of acquisition, having a rating of at least “A-1” (or the then equivalent grade) by S&P or at least “Prime-1” (or the then equivalent grade) by Moody’s; (e)repurchase obligations with a term not exceeding 30 days with respect to underlying securities of the types described in clause (a) above entered into with any bank or trust company meeting the qualifications specified in clause (c) above; (f)auction rate bonds, auction rate preferred stock and other similar corporate securities of a type and with terms consistent with the Borrower’s short-term investment policies and that, at the time of acquisition, either (i)bear one of the two highest ratings obtainable from either S&P or Moody’s or (ii)are fully supported by a letter of credit issued by a bank satisfying the criteria set forth in clause (c) above; (g)Investments, classified in accordance with GAAP as current assets of the Borrower or any of its Subsidiaries, in money market investment programs registered under the Investment Company Act of 1940, which are administered by financial institutions that have the highest rating obtainable from either Moody’s or S&P, and the portfolios of which are limited solely to Investments of the character, quality and maturity described in clauses (a) and (b) of this definition; and (h)in the case of any Foreign Subsidiary, investments denominated in the currency of the jurisdiction in which such Subsidiary is organized or has its principal place of business which are similar to the items specified in subsections (a) through (g) of this definition and are used in the ordinary course of business by similar companies for cash management purposes in the relevant jurisdiction. “Cash Management Agreement” means any agreement to provide cash management services, including treasury, depository, overdraft, credit or debit card, electronic funds transfer and other cash management arrangements. “Cash Management Bank” means any Person that, at the time it enters into a Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party to such Cash Management Agreement. “CERCLA” means the Comprehensive Environmental Response, Compensation and Liability Act of 1980. “CERCLIS” means the Comprehensive Environmental Response, Compensation and Liability Information System maintained by the U.S. Environmental Protection Agency. “CFC” means a Person that is a controlled foreign corporation under Section 957 of the Code. “Change in Law” means the occurrence, after the date of this Agreement, of any of the following:(a) the adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule, regulation or treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c) the making or issuance of any request, guideline or directive (whether or not having the force of law) by any Governmental Authority. “Change of Control” means an event or series of events by which: (a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group shall be deemed to have “beneficial ownership” of all securities that such person or group has the right to acquire, whether such right is exercisable immediately or only after the passage of time (such right, an “option right”)), directly or indirectly, of 25% or more of the equity securities of the Borrower entitled to vote for members of the Board of Directors of the Borrower on a fully-diluted basis (and taking into account all such securities that such “person” or “group” has the right to acquire pursuant to any option right); or (b)during any period of 12 consecutive months, a majority of the members of the Board of Directors of the Borrowercease to be composed of individuals (i) who were members of that Board of Directors on the first day of such period, (ii) whose election or nomination to that Board of Directors was approved by individuals referred to in clause (i) above constituting at the time of such election or nomination at least a majority of that Board of Directors or (iii) whose election or nomination to that Board of Directors was approved by individuals referred to in clauses (i) and (ii) above constituting at the time of such election or nomination at least a majority of that Board of Directors (excluding, in the case of both clause (ii) and clause (iii), any individual whose initial nomination for, or assumption of office as, a member of that Board of Directors occurs as a result of an actual or threatened solicitation of proxies or consents for the election or removal of one or more directors by any person or group other than a solicitation for the election of one or more directors by or on behalf of the Board of Directors); or (c)any Person or two or more Persons acting in concert shall have acquired by contract or otherwise, or shall have entered into a contract or arrangement that, upon consummation thereof, will result in its or their acquisition of the power to exercise, directly or indirectly, a controlling influence over the management or policies of the Borrower, or control over the equity securities of the Borrower entitled to vote for members of the Board of Directors of the Borrower on a fully-diluted basis (and taking into account all such securities that such Person or Persons have the right to acquire pursuant to any option right) representing 25% or more of the combined voting power of such securities; or (d)a “change of control” or any comparable term under, and as defined in, the indenture governing the Borrower Convertible Subordinated Debentures shall have occurred. “Chattel Paper” has the meaning assigned to such term in the Security Agreement. “Closing Date” means the first date all the conditions precedent in Section 4.01 are satisfied or waived in accordance with Section 10.01. “Code” means the Internal Revenue Code of 1986, as amended. “Collateral” means all of the “Collateral,” “Mortgaged Property” and “Trust Property” referred to in the Collateral Documents and all of the other property that is or is intended under the terms of the Collateral Documents to be subject to Liens in favor of the Administrative Agent for the benefit of the Secured Parties. “Collateral Documents” means, collectively, the Security Agreement, the Mortgages, each of the other mortgages, collateral assignments, security agreements, pledge agreements or other similar agreements delivered to the Administrative Agent in accordance with applicable local or foreign law to grant a valid, perfected security interest in any property as collateral for the Secured Obligations, all UCC or other financing statements or instruments of perfection required by this Agreement, the Security Agreement, any Mortgage or any other such security document or pledge agreement to be filed with respect to the security interests in property and fixtures created pursuant to the Security Agreement or any Mortgage and each of the other agreements, instruments or documents that creates or purports to create a security interest or Lien in favor of the Administrative Agent for the benefit of the Secured Parties. “Commitment” means a Term A Commitment, a Term B Commitment, an Incremental Term Loan Commitment or a Revolving Credit Commitment, as the context may require. “Commitment Fee” has the meaning specified in Section 2.09. “Compliance Certificate” means a certificate substantially in the form of ExhibitD. “Consolidated Cash Interest Charges” means, for any Measurement Period, Consolidated Interest Charges for such period less the sum of (a)interest on any debt paid by the increase in the principal amount of such debt, including by issuance of additional debt of such kind, and (b)amortization for such period of debt issuance costs, debt amount or premium and other financing fees and expenses. “Consolidated Current Assets” means, at any date of determination, the total assets of the Borrower and its Subsidiaries which may properly be classified as current assets on a consolidated balance sheet of the Borrower and its Subsidiaries in accordance with GAAP, excluding cash and Cash Equivalents. “Consolidated Current Liabilities” means, at any date of determination, the total liabilities of the Borrower and its Subsidiaries which may properly be classified as current liabilities (other than the current portion of any Loans) on a consolidated balance sheet of the Borrower and its Subsidiaries in accordance with GAAP. “Consolidated EBITDA” means, at any date of determination, an amount equal to Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated basis for the most recently completed Measurement Period plus (a) the following to the extent deducted in calculating such Consolidated Net Income:(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local and foreign income taxes payable (including franchise taxes accounted for as income taxes on the Borrower’s consolidated statement of operations), (iii) depreciation and amortization expense, (iv) nonrecurring fees, costs and expenses incurred in connection with the Transaction (including fees and expenses paid pursuant to this Agreement) not to exceed $65,000,000, (v)nonrecurring cash charges and expenses in respect of integration, consolidation, facility closure, severance and related cost-saving measures associated with the Acquisition, not to exceed $79,000,000, (vi) nonrecurring costs, fees and expenses incurred in connection with the conversion of the Borrower Convertible Subordinated Notes not to exceed $10,000,000 and (vii)other nonrecurring charges or expenses (including deferred financing fees associated with the conversion of the Borrower Convertible Subordinated Notes, any non-cashcharges associated with the dispositions listed on Schedule 7.05(j) and non-cash inventory write-up and other purchase accounting adjustments in connection with the Acquisition) reducing such Consolidated Net Income to the extent the same do not represent a cash item in such period or any future period (in each case of or by the Borrower and its Subsidiaries for such Measurement Period), plus (b) (vi) net cost savings and acquisition synergies relating to the Transaction expected to be realized within twelve months of the Closing Date not to exceed (A) $57,000,000 for the Measurement Period ending December 31, 2007, (B) $42,750,000 for the Measurement Period ending March 31, 2008, (C) $28,500,000 for the Measurement Period ending June 30, 2008 and (D) $14,250,000 for the Measurement Period ending September 30, 2008, minus (c) the following to the extent included in calculating such Consolidated Net Income: (i) Federal, state, local and foreign income tax credits (including franchise tax credits included in the income tax line item on the Borrower’s consolidated statement of operations) and (ii) all non-cash items increasing Consolidated Net Income (in each case of or by the Borrower and its Subsidiaries for such Measurement Period). Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA shall include the Acquired EBITDA of any Person or business acquired in a Permitted Acquisition (other than any Permitted Acquisition involving the payment of consideration of less than $1,000,000), and exclude the Disposed EBITDA of any Person or business disposed of in a Disposition (other than any Disposition yielding gross proceeds of less than $1,000,000), consummated at any time during the relevant Measurement Period as if each Permitted Acquisition had been effected on the first day of such period and as if each such Disposition had been consummated on the day prior to the first day of such period. Notwithstanding anything to the contrary, Consolidated EBITDA for the fiscal quarter ended March 31, 2007 shall be deemed to be $123,900,000, for the fiscal quarter ended June 30, 2007 shall be deemed to be $152,100,000, for the fiscal quarter ended September 30, 2007 shall be deemed to be $162,200,000, in each case, before giving effect pursuant to the preceding paragraph to any Permitted Acquisition or Disposition consummated after the Closing Date. “Consolidated Indebtedness” means, as of any date of determination, the aggregate amount of all Indebtedness of the Borrower and its Subsidiaries required to be shown as a liability on a consolidated balance sheet of the Borrower and its Subsidiaries on such date, determined on a consolidated basis in accordance with GAAP, but excluding Indebtedness under Swap Contracts (unless terminated). “Consolidated Interest Charges” means, for any Measurement Period, the sum of (a) all interest, premium payments, debt discount, fees, charges and related expenses in connection with borrowed money (including capitalized interest) or in connection with the deferred purchase price of assets, in each case to the extent treated as interest in accordance with GAAP, (b)all interest paid or payable with respect to discontinued operations and (c) the portion of rent expense under Capitalized Leases that is treated as interest in accordance with GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated basis for the most recently completed Measurement Period. Other than for purposes of calculating Excess Cash Flow, (A) for the first Measurement Period ending after the Closing Date, Consolidated Interest Charges shall be calculated on a Pro Forma Basis giving effect to the Transaction as if it had been consummated on the first day of the Measurement Period; and (B) for each of the three Measurement Periods thereafter, Consolidated Interest Charges shall be equal to (i) for the second Measurement Period ending after the Closing Date, Consolidated Interest Charges for the second fiscal quarter ending after the Closing Date times four (4); (iii) for the third Measurement Period ending after the Closing Date, Consolidated Interest Charges for the two full fiscal quarters ending after the Closing Date times two (2); and (iv) for the fourth Measurement Period ending after the Closing Date, Consolidated Interest Charges for the three full fiscal quarters ending after the Closing Date times four-thirds (4/3). “Consolidated Interest Coverage Ratio” means, as of any date of determination, the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest Charges, in each case, of or by the Borrower and its Subsidiaries on a consolidated basis for the most recently completed Measurement Period. “Consolidated Leverage Ratio” means, as of any date of determination, the ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most recently completed Measurement Period; provided that the Borrower Convertible Subordinated Debentures and the Acquired Business Convertible Subordinated Notes shall be excluded from Consolidated Indebtedness for purposes of calculating the Consolidated Leverage Ratio for any date of determination prior to March 31, 2008. “Consolidated Net Income” means, at any date of determination, the net income (or loss) of the Borrower and its Subsidiaries on a consolidated basis for the most recently completed Measurement Period; provided that Consolidated Net Income shall exclude (a) extraordinary gains and extraordinary losses for such Measurement Period, (b) the net income of any Subsidiary during such Measurement Period to the extent that the declaration or payment of dividends or similar distributions by such Subsidiary of such income is not permitted by operation of the terms of its Organization Documents or any agreement, instrument or Law applicable to such Subsidiary during such Measurement Period (unless such restriction has been legally irrevocably waived until payment in full of the Obligations), except that the Borrower’s equity in any net loss of any such Subsidiary for such Measurement Period shall be included in determining Consolidated Net Income, and (c) any income (or loss) for such Period of any Person if such Person is not a Subsidiary, except that the Borrower’s equity in the net income of any such Person for such Measurement Period shall be included in Consolidated Net Income up to the aggregate amount of cash actually distributed by such Person during such Period to the Borrower or a Subsidiary as a dividend or other distribution (and in the case of a dividend or other distribution to a Subsidiary, such Subsidiary is not precluded from further distributing such amount to the Borrower as described in clause (b) of this proviso). “Contractual Obligation” means, as to any Person, any provision of any security issued by such Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it or any of its property is bound. “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise.“Controlling” and “Controlled” have meanings correlative thereto. “Control Agreement” has the meaning assigned to such term in the Security Agreement. “Copyright” has the meaning assigned thereto in the Security Agreement. “Credit Extension” means each of the following:(a) a Borrowing and (b) an L/C Credit Extension. “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief Laws of the United States or other applicable jurisdictions from time to time in effect and affecting the rights of creditors generally. “Default” means any event or condition that constitutes an Event of Default or that, with the giving of any notice, the passage of time, or both, would be an Event of Default. “Default Rate” means (a) when used with respect to Obligations other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans under the Term B Facility plus (iii) 2% per annum; provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the interest rate (including any Applicable Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum. “Defaulting Lender” means any Lender that (a) has failed to fund any portion of the Term Loans, the Revolving Credit Loans, participations in L/C Obligations or participations in Swing Line Loans required to be funded by it hereunder within one Business Day of the date required to be funded by it hereunder, (b) has otherwise failed to pay over to the Administrative Agent or any other Lender any other amount required to be paid by it hereunder within one Business Day of the date when due, unless the subject of a good faith dispute, or (c) has been deemed insolvent or become the subject of a bankruptcy or insolvency proceeding. “Disposed EBITDA” means, with respect to any Person or business disposed of in a Disposition for any period, (i) the Consolidated EBITDA for such Person or business (determined using such definition as if references to the Borrower and its Subsidiaries therein were to such Person or business disposed of) prior to the date of disposition and during such period plus or minus (ii) the Pro Forma Adjustments. “Disposition” or “Dispose” means (a) the sale, transfer, license, lease or other disposition (including any sale and leaseback transaction) of any property by any Person (or the granting of any option or other right to do any of the foregoing), including any sale, assignment, transfer or other disposal, with or without recourse, of any notes or accounts receivable or any rights and claims associated therewith and (b) any issuance or sale of any Equity Interests of any Subsidiary, in each case, to any Person other than (i) the Borrower, (ii) any Guarantor or (iii) other than for purposes of Section 7.05, any other Subsidiary. “Disqualified Equity Interest” means, with respect to any Person, any Equity Interest in such Person that, by its terms (or by the terms of any security into which it is convertible or for which it is exchangeable), or upon the happening of any event or otherwise, (i)matures or is mandatorily redeemable or subject to any mandatory repurchase requirement, pursuant to a sinking fund obligation or otherwise, (ii)is redeemable or subject to any mandatory repurchase requirement at the sole option of the holder thereof, or (iii)is convertible into or exchangeable for (whether at the option of the issuer or the holder thereof) (x)debt securities or (y)any Equity Interest referred to in (i) or (ii) above, in each case under (i), (ii) or (iii) above at any time on or prior to the date which is 91 days following the Maturity Date for the Term B Loans; provided, however, that only the portion of such Equity Interest that so matures or is mandatorily redeemable, is so redeemable at the option of the holder thereof, or is so convertible or exchangeable on or prior to such date shall be deemed to be a Disqualified Equity Interest. “Dollar” and “$” mean lawful money of the United States. “Dollar Equivalent” means, at any time, (a)with respect to any amount denominated in Dollars, such amount, and (b)with respect to any amount denominated in any Alternative Currency, the equivalent amount thereof in Dollars as determined by the Administrative Agent or the L/C Issuer, as the case may be, at such time on the basis of the Spot Rate (determined in respect of the most recent Revaluation Date) for the purchase of Dollars with such Alternative Currency. “Eligible Assignee” means any Person that meets the requirements to be an assignee under Section 10.06(b)(v) and (vi) and for which consents, if any, as may be required under Section 10.06(b)(iii) have been obtained. “Environmental Laws” means any and all Federal, state, local, and foreign statutes, laws, regulations, ordinances, rules, judgments, orders, decrees, common law, permits, franchises and licenses relating to pollution and the protection of the environment or human health (to the extent related to exposure to Hazardous Materials) or the generation, storage, treatment, handling, transport, use or Release of any Hazardous Materials. “Environmental Liability” means any liability, contingent or otherwise (including any liability for damages, costs of remediation, fines, penalties or indemnities), of the Borrower, any other Loan Party or any of their respective Subsidiaries directly or indirectly resulting from or based upon (a) violation of any Environmental Law, (b) the generation, use, handling, transportation, storage, treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or threatened Release of any Hazardous Materials or (e) any contract, agreement or other consensual arrangement pursuant to which liability is assumed or imposed with respect to any of the foregoing. “Environmental Permit” means any permit, approval, identification number, license or other authorization required under any Environmental Law. “Equity Interests” means, with respect to any Person, all of the shares of capital stock of (or other ownership or profit interests in) such Person, all of the warrants, options or other rights for the purchase or acquisition from such Person of shares of capital stock of (or other ownership or profit interests in) such Person, all of the securities convertible into or exchangeable for shares of capital stock of (or other ownership or profit interests in) such Person or warrants, rights or options for the purchase or acquisition from such Person of such shares (or such other interests), and all of the other ownership or profit interests in such Person (including partnership, member or trust interests therein), whether voting or nonvoting, and whether or not such shares, warrants, options, rights or other interests are outstanding on any date of determination, but excluding debt securities convertible or exchangeable into or exercisable for such equity. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “ERISA Affiliate” means any trade or business (whether or not incorporated) under common control with the Borrower or any Subsidiary within the meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions relating to Section 412 of the Code). “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan year in which it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to terminate, or the commencement of proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds under Section 4042 of ERISA for the termination of, or the appointment of a trustee to administer, any Pension Plan or Multiemployer Plan; (f) with respect to a Pension Plan, the failure to satisfy the minimum funding standard of Section 412 of the Code and Section 302 of ERISA, whether or not waived, (g) the failure to make by its due date a required contribution under Section 412(m) of the Code (or Section 430(j) of the Code, as amended by the Pension Protection Act of 2006) with respect to any Pension Plan or the failure to make any required contribution to a Multiemployer Plan; (h) the imposition of any liability under Title IV of ERISA, other than for PBGC premiums, upon the Borrower, any Subsidiary or any ERISA Affiliate or (i) the occurrence of a nonexempt prohibited transaction (within the meaning of Section 4975 of the Code or Section406 of ERISA) which could result in liability to the Borrower or any Subsidiary. “Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar Rate Loan, the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially available source providing quotations of BBA LIBOR as designated by the Administrative Agent from time to time) at approximately 11:00 a.m., London time, two Business Days prior to the commencement of such Interest Period, for Dollar deposits (for delivery on the first day of such Interest Period) with a term equivalent to such Interest Period.If such rate is not available at such time for any reason, then the “Eurodollar Rate” for such Interest Period shall be the rate per annum determined by the Administrative Agent to be the rate at which deposits in Dollars for delivery on the first day of such Interest Period in same day funds in the approximate amount of the Eurodollar Rate Loan being made, continued or converted by Bank of America and with a term equivalent to such Interest Period would be offered by Bank of America’s London Branch to major banks in the London interbank eurodollar market at their request at approximately 11:00 a.m. (London time) two Business Days prior to the commencement of such Interest Period. “Eurodollar Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term B Loan that bears interest at a rate based on the Eurodollar Rate. “Event of Default” has the meaning specified in Section 8.01. “Excess Amount” has the meaning specified in Section 2.05(b)(x). “Excess Cash Flow” means, for any fiscal year of the Borrower, Consolidated EBITDA for such fiscal year plus (a) the sum (for such fiscal year) of (i) the difference, if positive, of Net Working Capital at the end of the prior fiscal year (or the beginning of such fiscal year in case of the fiscal year ending December 31, 2008) over the amount of Net Working Capital at the end of such fiscal year and (ii) income or gain excluded from the calculation of Consolidated Net Income resulting from extraordinary gains realized in cash during such fiscal year minus (b)the sum (for such fiscal year) of (i) Consolidated Cash Interest Charges, (ii) scheduled principal repayments, to the extent actually made, of Term Loans pursuant to Section 2.07,and optional prepayments of Term Loans made pursuant to Section 2.05(a)(i), (iii) all income taxes actually paid in cash by the Borrower and its Subsidiaries, (iv) Capital Expenditures actually made by the Borrower and its Subsidiaries in such fiscal year (other than to the extent funded by proceeds of Indebtedness or issuance of Equity Interests), (v) nonrecurring cash fees, costs and expenses incurred in connection with the Transaction to the extent added back to Consolidated Net Income in the determination of Consolidated EBITDA for such fiscal year, (vi) cash payments made by the Borrower and its Subsidiaries in respect of non-cash charges that increased Excess Cash Flow in any prior fiscal year, (vii) the absolute value of the difference, if negative, of the amount of Net Working Capital at the end of the prior fiscal year (or the beginning of such fiscal year in the case of the fiscal year ending December 31, 2008) over the amount of Net Working Capital at the end of such fiscal year and (viii) extraordinary losses paid in cash during such fiscal year excluded from the calculation of Consolidated Net Income. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Excluded Issuance” means any issuance or sale of Equity Interests in the Borrower (i)in the ordinary course of business pursuant to equity compensation plans, employment agreements or other benefit arrangements approved by the Board of Directors of the Borrower, including any issuance or sale of Equity Interests upon exercise, exchange or conversion of such Equity Interests, (ii)to any other Loan Party, (iii)to the stockholders of the Acquired Business in connection with the Acquisition pursuant to the Acquisition Agreement or (iv)in connection with any Permitted Acquisition and constituting all or a portion of the applicable consideration. “Excluded Taxes” means, with respect to the Administrative Agent, any Lender, the L/C Issuer or any other recipient of any payment to be made by or on account of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by its overall net income (however denominated), and franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any political subdivision thereof) under the laws of which such recipient is organized or in which its principal office is located or, in the case of any Lender, in which its applicable Lending Office is located, (b) any branch profits taxes imposed by the United States or any similar tax imposed by any other jurisdiction in which the Borrower is located and (c) in the case of a Foreign Lender (other than an assignee pursuant to a request by the Borrower under Section 10.13), any United States Federal withholding tax that is imposed on amounts payable to such Foreign Lender at the time such Foreign Lender becomes a party hereto (or designates a new Lending Office) or is attributable to such Foreign Lender’s failure (other than as a result of a Change in Law) to comply with Section 3.01(e), except to the extent that such Foreign Lender (or its assignor, if any) was entitled, at the time of designation of a new Lending Office (or assignment), to receive additional amounts from the Borrower with respect to such withholding tax pursuant to Section 3.01(a). “Executive Order” has the meaning specified in Section 5.21(a). “Existing Acquired Business Credit Agreement” means that certain Credit Agreement dated as of September29, 2005, as amended from time to time prior to the Closing Date, among the Acquired Business, Bank of America, N.A., as administrative agent, and a syndicate of lenders. “Existing Acquired Business Letters of Credit” means letters of credit listed on Schedule 2.03, which were issued under the Existing Acquired Business Credit Agreement and are outstanding on the Closing Date. “Existing Borrower Credit Agreement” means that certain Amended and Restated Credit Agreement dated as of January31, 2004, as amended from time to time prior to the Closing Date, among the Borrower, Wachovia Bank, N.A., as agent, and a syndicate of lenders. “Existing Borrower Letters of Credit” means letters of credit listed on Schedule 2.03, which were issued under the Existing Borrower Credit Agreement and are outstanding on the Closing Date. “Existing Credit Agreements” means the Existing Acquired Business Credit Agreement and the Existing Borrower Credit Agreement. “Existing Letters of Credit” means the Existing Acquired Business Letters of Credit and the Existing Borrower Letters of Credit. “Extraordinary Receipt” means any proceeds of insurance (other than proceeds of business interruption insurance to the extent such proceeds constitute compensation for lost earnings) and condemnation awards (and payments in lieu thereof); provided, however, that an Extraordinary Receipt shall not include cash receipts from proceeds of insurance or condemnation awards (or payments in lieu thereof) to the extent that such proceeds or awards (a) in respect of loss or damage to equipment, fixed assets or real property are applied (or in respect of which expenditures were previously incurred) to replace or repair the equipment, fixed assets or real property in respect of which such proceeds were received in accordance with the terms of Section 2.05(b)(v) or (b) are received by any Person in respect of any third party claim against such Person and applied to pay (or to reimburse such Person for its prior payment of) such claim and the costs and expenses of such Person with respect thereto. “Facility” means the Term A Facility, the Term B Facility or the Revolving Credit Facility, as the context may require. “Federal Funds Rates”means, for any day, the rate per annum equal to the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers on such day, as published by the Federal Reserve Bank of New York on the Business Day next succeeding such day; provided that (a) if such day is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the next preceding Business Day as so published on the next succeeding Business Day, and (b) if no such rate is so published on such next succeeding Business Day, the Federal Funds Rate for such day shall be the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on such transactions as determined by the Administrative Agent. “Fee Letters” means (i) the fee letter agreement, dated June 25, 2007, among the Borrower, the Administrative Agent and the Arrangers, and (ii) the amended and restated administrative fee letter agreement, dated December 27, 2007, among the Borrower, the Administrative Agent and Banc of America Securities LLC. “Foreign Government Scheme or Arrangement” has the meaning specified in Section 5.12(d). “Foreign Lender” means any Lender that is organized under the laws of a jurisdiction other than that in which the Borrower is resident for tax purposes.For purposes of this definition, the United States, each State thereof and the District of Columbia shall be deemed to constitute a single jurisdiction. “Foreign Plan” has the meaning specified in Section 5.12(d). “Foreign Subsidiary” means a Subsidiary organized under the laws of a jurisdiction outside the United States of America. “FRB” means the Board of Governors of the Federal Reserve System of the United States. “Fund” means any Person (other than a natural person) that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its activities. “GAAP” means generally accepted accounting principles in the United States set forth in the opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or such other principles as may be approved by a significant segment of the accounting profession in the United States, that are applicable to the circumstances as of the date of determination, consistently applied. “Governmental Authority” means the government of the United States or any other nation, or of any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government (including any supra-national bodies such as the European Union or the European Central Bank). “Governmental Real Property Disclosure Requirements” means any Requirement of Law of any Governmental Authority requiring notification of the buyer, lessee, mortgagee, assignee or other transferee of any real property, facility, establishment or business, or notification, registration or filing to or with any Governmental Authority, in connection with the sale, lease, mortgage, assignment or other transfer (including any transfer of control) of any real property, facility, establishment or business, of the actual or threatened presence or release in or into the environment, or the use, disposal or handling of Hazardous Material on, at, under or near the real property, facility, establishment or business to be sold, leased, mortgaged, assigned or transferred. “Guarantee” means, as to any Person, any (a) any obligation, contingent or otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or other obligation payable or performable by another Person (the “primary obligor”) in any manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i) to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other obligation, (ii) to purchase or lease property, securities or services for the purpose of assuring the obligee in respect of such Indebtedness or other obligation of the payment or performance of such Indebtedness or other obligation, (iii) to maintain working capital, equity capital or any other financial statement condition or liquidity or level of income or cash flow of the primary obligor so as to enable the primary obligor to pay such Indebtedness or other obligation, or (iv) entered into for the purpose of assuring in any other manner the obligee in respect of such Indebtedness or other obligation of the payment or performance thereof or to protect such obligee against loss in respect thereof (in whole or in part), or (b) any Lien on any assets of such Person securing any Indebtedness or other obligation of any other Person, whether or not such Indebtedness or other obligation is assumed by such Person (or any right, contingent or otherwise, of any holder of such Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall not include endorsements for collection or deposit in the ordinary course of business.The amount of any Guarantee shall be deemed to be an amount equal to the stated or determinable amount of the related primary obligation, or portion thereof, in respect of which such Guarantee is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof as determined by the guaranteeing Person in good faith.The term “Guarantee” as a verb has a corresponding meaning. “Guarantors” means, collectively, the Subsidiaries of the Borrower listed on Schedule 1(a) of the Perfection Certificate as “Guarantors” and each other Subsidiary of the Borrower that shall be required to execute and deliver a guaranty or guaranty supplement pursuant to Section 6.12. “Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of the Secured Parties, substantially in the form of Exhibit F, together with each other guaranty and guaranty supplement delivered pursuant to Section 6.12. “Hazardous Materials” means all explosive or radioactive substances or wastes and all other materials, chemicals, substances, wastes, pollutants, contaminants, compounds and constituents in any form and of any nature including petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated biphenyls, mold, radon gas, infectious or medical wastes, in each case which are regulated or which can give rise to liability pursuant to any Environmental Law. “Hedge Bank” means any Person that, at the time it enters into a Secured Hedge Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party to such Secured Hedge Agreement. “Honor Date” has the meaning specified in Section 2.03(c)(i). “Inactive Intellectual Property” means all of the trademarks, service marks, trade names, copyrights, patents, patent rights, franchises, licenses and other intellectual property rights owned or possessed by the Acquired Business or any of its Subsidiaries, or with respect to which the Acquired Business or any of its Subsidiaries has rights of use, in each case, which are not being used on the Closing Date and will not be used after the Closing Date, have no value and generate no revenues. “Inactive Subsidiaries” means (i) Subsidiaries existing as of the Closing Date and indicated as “Inactive Subsidiaries” on Schedule 1(a) of the Perfection Certificate and (ii) Subsidiaries formed or acquired after the Closing Date (which shall be indicated as “Inactive Subsidiaries” on a Perfection Certificate Supplement, when required to be delivered), in all cases meeting the requirements of Section 7.15. “Increase Effective Date” has the meaning specified in Section2.14(a). “Increase Joinder” has the meaning specified in Section2.14(c). “Incremental Term Loan Commitment” has the meaning specified in Section 2.14(a). “Incremental Term Loans” has the meaning specified in
